Title: To Alexander Hamilton from John McComb, Junior, [22 June 1801]
From: McComb, John, Jr.
To: Hamilton, Alexander


[New York, June 22, 1801]
Proposal for finishing General Hamiltons, country House—Vizt.
To Build two Stacks of Chimneys to contain eight fire places, exclusive of those in Cellar Story.

To fit in with brick all the outside walls of the 1st. & 2d. Stories, also all the interior walls that Seperate the two Octagon Rooms and the two rooms over them fr the Hall & other Rooms in both Stories.
To Lath & plaster the Side walls of the 1st. & 2d. Stories with two coats & set in white or prepared for p⟨ain⟩ting or papering as General Hamilton may direct.
To Lath & plaster the ceilings of 1st. & 2d. Stories with two coats & set in white.
To Plaster the interior walls which seperate the Octagon Rooms in both Stories, to be finished white, or as General Hamilton may chose.
To Lath & plaster all the other partitions in both Stories.
To Lath & plaster the ceiling of the cellar Story throughout.
To Plaster the Side walls of Kitchen, Ironing Room, Hall, & passage, & to point & white wash the Stone & brick walls of the other part of Cellar Story.
To Point the outside walls of cellar Story, and to fill in under the Sills.
To Lay both Kitchen hearths with brick placed edge ways.
To put a strong Iron back in the Kitchen fire place five feet long by 2 ft. 9 inches high.
To put another Iron back in the Ironing Room 3’6" by 2’9".
To Place two Iron Cranes in the Kitchen fire Place & an Iron door for the oven mouth.
The Rooms, Hall, & passage of the first Story to have neat Stucco cornices—those of Octagon Rooms of Best Kind (but not inriched).
To put up two Setts of Italian Marble in the Octagon Rooms, Such as General Hamilton may chose—and Six setts of Stone Chimney pieces for the other Rooms.
The Four fire places in the two Octogan rooms & the two rooms over them to have Iron Backs & jambs, & four fire places to have backs only.
To lay the foundations for eight piers for the Piazza.
   To build the Slew holes and a wall for the Sink.The whole to be compleated by

Mr. McComb to find at his own expence all the Matireals requisite for the afore described work and execute it complete in a good & workmanlike manner for One thousand Eight hundred & Seventy five Dollars.
General Hamilton to have all the Materials carted and to have all the Carpenters work done at his expence. General Hamilton is to find the workmen their board or to allow  Shillings pr. day for each days work in lieu thereof.
John McComb Junr
New York 22d. June 1801
